Citation Nr: 0514341	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left knee injury with torn posterolateral meniscus and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1971 to August 1971, and from 
September 1974 to September 1978.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted an increased rating of 
the veteran's service-connected residuals, left knee injury 
with torn posterolateral meniscus and degenerative joint 
disease, from 20 percent to 30 percent, effective March 30, 
2001.

In January 2005, the RO granted a temporary 100 percent total 
evaluation for the veteran's disability based on surgical or 
other treatment necessitating convalescence, effective March 
18, 2003. An evaluation of 30 percent was reassigned, 
beginning May 1, 2003.


FINDINGS OF FACT

1.	For the period preceding March 18, 2003, the veteran's 
service-connected residuals of a left knee injury with torn 
posterolateral meniscus and degenerative joint disease was 
manifested by moderate to severe degenerative changes of the 
left knee and patella; with no medial or lateral ligamentous 
laxity; with tenderness to palpation with pain on varus and 
valgus stress, and joint effusion; with negative findings as 
to the following tests: Romberg's, pronator drift, 
McMurray's, and drawer; with range of motion restricted from 
30 degrees of extension to 60 degrees of flexion; and a very 
significant antalgic gait favoring the left lower extremity.

2.	For the period beginning May 1, 2003, the veteran's 
service-connected residuals of a left knee injury with torn 
posterolateral meniscus and degenerative joint disease is 
currently manifested by healing arthroscopic surgical scars 
with severe degenerative arthritis; with interference of 
ambulation that results in walking with a significant limp 
and requiring the use of a cane; with weakened movement, 
excessive fatigability, incoordination, and pain, with no 
clinical recurrent subluxation or lateral instability of the 
left knee; and with limitation of motion of approximately 5 
degrees for extension and approximately 35 degrees for 
flexion.


CONCLUSIONS OF LAW

1.	For the period preceding March 18, 2003, the criteria for 
an increased disability rating of 40 percent for the 
veteran's service-connected residuals of a left knee injury 
with torn posterolateral meniscus and degenerative joint 
disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 (2004).

2.	For the period, beginning May 1, 2003, the criteria for a 
rating increase in excess of 30 percent for the veteran's 
service-connected residuals of a left knee injury with torn 
posterolateral meniscus and degenerative joint disease have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an April 2001 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his increased rating claim. Specifically, the 
RO informed the veteran that to establish entitlement, he 
will need to obtain evidence such as VA records, private 
medical records, treatment records, and Social Security 
records. The veteran has indicated his general understanding, 
through submitted statements, that to be entitled to his 
claim, he will need to demonstrate an increase in the 
severity of his disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its April 2001 
letter, the RO informed the veteran that it would thoroughly 
review his claim and inform him of the information needed to 
process his claim. The information required would include VA 
physical examination reports and treatment records from other 
sources. The RO informed him that it would assist him in 
obtaining this information.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the April 2001 
letter, the RO instructed the veteran to submit any treatment 
reports and statements from physicians who may have treated 
him. The RO also instructed the veteran to provide 
information about any person or agency who may have 
additional evidence.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the April 2001 letter, the 
RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. 

Throughout the adjudication process and in the April 2001 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

At a May 2001 VA examination, the veteran reported loss of 
range of motion and increased pain in the left knee to the 
extent that he could barely walk and was unable to sleep. He 
reported constant knee pain, weakness, stiffness, swelling, 
heat, instability, giving away, fatigability, and lack of 
endurance. He indicated that he had been using a steel brace 
until about a year ago, when he lost the brace. A new brace 
was being ordered for him as noted in the VA outpatient 
treatment records. He occasionally used a cane to ambulate. 
He also reported flare-ups that immobilized him and indicated 
that he had fallen several times in the past when his knee 
gave away. However, he denied dislocation or recurrent 
subluxation.

On examination, the examiner observed that the veteran walked 
with an increased left leg limp and observed that his left 
leg gave away upon rising in the waiting room. His stance was 
with the left knee partially flexed. His patellar reflexes 
were 2+/4+. Left lower extremity strength was 4/5 with pain 
on resistance with guarding and grimace. There was guarding 
on all movement throughout the examination. There was no 
joint warmth, erythema, effusion, or discoloration. There 
were negative findings on the following tests: Romberg's, 
pronator drift, McMurray's, and drawer. The examiner found no 
medial or lateral ligamentous laxity, although there was 
tenderness to palpation with pain on varus and valgus stress. 
Left knee flexion was noted at 75 degrees with pain and 
grimace, and extension at 10 degrees with passive assistance 
with pain and grimace. There was mild left knee edema, and X-
rays showed moderate to severe degenerative changes of the 
left knee and patella with narrowing of the joint space and 
spur formation. No acute fracture or joint effusion was seen. 
The impression was moderate to severe degenerative changes of 
the left knee and patella.

In February 2003, the veteran was seen by Dr. D.E. with 
complaints of increased pain of the left knee. The physician 
noted the presence of medial and joint line tenderness. Range 
of motion was restricted from 30 degrees of extension to 60 
degrees of flexion. 

The veteran subsequently underwent an arthroscopic left knee 
procedure in March 18, 2003. Debridement of the undersurface 
of the patella; debridement of the femoral sulcus, lavage, 
multiple loose bodies; debridement of the medial femoral 
condyle, medial tibial plateau, partial medial meniscectomy; 
debridement of the intercondylar notch; debridement of the 
lateral tibial plateau, and partial lateral meniscectomy were 
performed. A treatment note, dated March 24, 2003, showed 
that the veteran was seen for a follow-up with Dr. D.E. The 
physician noted that the veteran's knee wounds looked good. 
He noted drainage of the inferior lateral wound when the 
veteran flexed his left knee and indicated that the knee 
actually spurted across the room. 

A VA examination was conducted in February 2004. On physical 
examination, the veteran was noted to be morbidly obese. He 
walked with a significant limp, and with the assistance of a 
cane, although the left leg was completely extended with 
ambulation. The veteran stated that as a truck driver, he was 
unable to manipulate the clutch as he needed to. He also 
reported difficulty getting in and out of the truck because 
of the left knee pain.

Upon examination, the veteran appeared to be hesitant to bend 
the left knee, and frequently grimaced and complained of left 
knee pain. The average pain of the knee was described as 8/10 
on a 0-10 pain scale. Extension of the left knee was noted to 
be limited to 3-5 degrees, and flexion was associated with 
pain at 30-35 degrees. The veteran was eventually able to 
achieve a maximum flexion of 90 degrees, but with reported 
pain. Palpation of the knee was painful and did appear to be 
out of proportion to the amount of pressure being applied to 
various parts of the knee. There was reported significant 
pain and obvious joint effusion. The examiner noted four 
arthroscopic surgical scars that appeared to be healing well. 
The examiner noted no instability elicited from the knee on 
examination of the ligaments. However, the examination was 
somewhat limited secondary to reported pain, as well as 
grimacing. There was noted severe degenerative arthritis and 
weakened movement, excessive fatigability, incoordination, 
and pain, but the examiner expressly found no recurrent 
subluxation or lateral instability of the left knee. The 
examiner noted no history of ankylosis and no current history 
of specific flare-ups, as the veteran reported the knee pain 
was present all the time. The possibility in the future of 
the need for a total knee replacement was also discussed.

Another VA examination was conducted a few months later in 
June 2004. At the examination, the veteran complained of 
constant left knee pain. On a scale of 1 to 10, the veteran 
indicated that he felt pain up to 5 most of the time. 
However, he indicated that during a flare-up, the pain 
increased to 10. The veteran also complained of weakness and 
stated that he felt a giving away feeling of the left knee 2 
to 3 times per week. The veteran reported that he was unable 
to run, or walk for more than a few minutes before feeling 
pain, although he has not lost balance or fallen. 

The veteran reported that during a flare-up, he could not 
bend his knee and continued to have difficulty getting in and 
out of his truck to do his job due to the pain. He denied any 
incapacitating episodes. During range of motion exercises, he 
was able to extend his left knee to 0 degrees and flex it to 
45 degrees. After repetitive motion, he was still able to 
extend it to 0 degrees and flex it to 30 degrees. He did 
exhibit facial grimacing due to pain during his range of 
motion exercises. He had a negative drawer sign, and he was 
not able to stand on his heels and toes, or perform a deep 
knee bend. Severe degenerative joint disease of the left knee 
was clinically noted.

VA treatment records from September 2004 indicate the veteran 
was seen again with complaints of left knee pain. He was 
noted to be morbidly obese and it was noted that he needed to 
lose additional weight before a total knee procedure could be 
performed. Treatment notes from October 2004 indicated the 
veteran's exercise was limited by his arthritis and that he 
had not attempted to lose weight through dietary changes.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The October 2001 rating decision rated the veteran's left 
knee disability under arthritis due to trauma, which in turn 
was rated under degenerative arthritis on the basis of 
limitation of flexion and extension motion under the 
appropriate diagnostic codes for the specific joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).

The rating criteria defines normal flexion of the knee as to 
140 degrees and normal extension to 0 degrees. 38 C.F.R. § 
4.71a, Plate II (2004).

Under Diagnostic Code 5260, a 10 percent rating is assigned 
when flexion is limited to 45 degrees; a 20 percent rating is 
assigned when flexion is limited to 30 degrees; and a 30 
percent rating is assigned when flexion is limited to 15 
degrees.

Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension of the leg is limited to 10 degrees; a 20 
percent rating is assigned when extension is limited to 15 
degrees; a 30 percent rating is assigned when extension is 
limited to 20 degrees; a 40 percent rating is assigned when 
extension is limited to 30 degrees; and a 50 percent rating 
is assigned when extension is limited to 45 degrees.

In this case, the veteran's left knee was considerably more 
disabled prior to his March 18, 2003 arthroscopic procedure. 
At a pre-surgery February 2003 examination by Dr. D.E., the 
veteran's left knee limitation of motion was recorded at 30 
degrees of extension and 60 degrees of flexion, and he 
experienced quite a bit of medial and joint line tenderness. 
This limitation of extension motion would approximate a 40 
percent evaluation. His limitation of flexion would not 
entitle him to a greater rating as he was only limited to 
approximately 60 degrees of flexion.

The veteran subsequently underwent a left knee arthroscopic 
procedure on March 18, 2003, which improved the knee's 
condition and limitation of motion. After the surgery, the 
wounds on the left knee were noted to be in good shape.

At a VA examination in February 2004, the veteran's left knee 
limitation of motion was clinically recorded at 3-5 degrees 
of extension, and associated pain at 30-35 degrees of 
flexion. He was able to achieve 90 degrees of flexion, but 
with reported pain.

At a subsequent June 2004 VA examination, the left knee's 
range of motion from extension to flexion was recorded at 0-
35 degrees, and 0-25 degrees after repetitive motion. It was 
noted that the veteran expressed significant pain with facial 
grimacing with his range of motion.

Although the veteran's flexion motion is currently limited to 
30-35 degrees, which would approximate a 20 percent rating, 
additional consideration should be given for the veteran's 
pain when bending. Thus, a 30 percent evaluation due to 
limitation of flexion motion would more nearly approximate 
the veteran's current level of disability. His current 
limitation of extension motion does not warrant him to a 
rating greater than 30 percent as he is only limited to 
approximately 5 degrees of extension.

Diagnostic Code 5256 is not applicable to the veteran's 
condition as the examinations indicate the veteran does not 
have ankylosis of the left knee. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).

Diagnostic Code 5257 is also not applicable to the veteran's 
left knee as he has not been clinically diagnosed with 
subluxation or lateral instability. Under this code, 
recurrent subluxation or lateral instability is rated 10 
percent where it is slight; 20 percent where it is moderate; 
and 30 percent where it is severe. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004). The veteran has a history of 
complaints of weakness in his left knee and has reported that 
it "gives out" several times a week. For the period prior 
to the left knee arthroscopic procedure on March 18, 2003, 
despite the veteran's complaints and reported history, on 
examination, it was noted that the veteran had no medial or 
lateral ligamentous laxity, although there was tenderness to 
palpation with pain on varus and valgus stress. Despite 
observations that the veteran's left knee gave away upon 
standing or bending, the examiner clinically found negative 
results for tests that included Romberg's, pronator drift, 
McMurray's, and drawers. The veteran also denied dislocation 
or recurrent subluxation. Thus for the period preceding the 
arthroscopic procedure on March 18, 2003, the evidence shows 
that the veteran did not have clinical subluxation or lateral 
instability.

For the period after the arthroscopic surgery, beginning May 
1, 2003 (and after the convalescence period for which the 
veteran has already received a temporary total rating), no 
lateral instability or subluxation were noted. In February 
2004, the VA examiner found weakened movement, excessive 
fatigability, incoordination, and pain of the left knee, but 
expressly indicated no recurrent subluxation or lateral 
instability. At a later August 2004 examination, the veteran 
complained of a giving away feeling, but the examiner there 
expressed no opinion regarding subluxation or lateral 
instability.

Despite the veteran's contentions, he is not a medical 
professional who can make a medical diagnosis on his 
condition. As a lay person, the veteran is competent to 
describe his symptoms, however, he is not competent to make a 
medical diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus the evidence of record indicates that a higher 40 
percent evaluation is warranted for the period prior to the 
arthroscopic procedure on March 18, 2003, but does not 
indicate that the veteran's service connected left knee 
condition has resulted in symptoms supporting a higher 
evaluation for the period after the surgery, beginning May 1, 
2003. For the period, beginning May 1, 2003, his left knee 
pain on use and limitation of motion are adequately 
compensated by the current 30 percent evaluation. Considering 
the provisions of the criteria governing functional loss due 
to pain or use during flare-ups have been considered under 
the Diagnostic Code, there is no evidence to warrant any 
additional disability based on the criteria. 

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrants a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. 

It is noted that a separate compensable evaluation could have 
been assigned under Diagnostic Code 5257 if the veteran had 
been diagnosed with recurrent subluxation or lateral 
instability. See VAOPGCPREC 23-97 (July 1, 1997). However, 
despite the veteran's contentions, his examinations have 
indicated that although he has complained of weakness, 
falling down and significant pain on use, he does not have a 
clinical diagnosis of recurrent subluxation or lateral 
instability of the left knee. 

As the preponderance of the evidence is against his claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

1.	For the period preceding March 18, 2003, entitlement to a 
rating of 40 percent for residuals of a left knee injury with 
torn posterolateral meniscus and degenerative joint disease 
is granted.

2.	For the period, beginning May 1, 2003, entitlement to a 
rating in excess of 30 percent for residuals of a left knee 
injury with torn posterolateral meniscus and degenerative 
joint disease is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


